Case 5:20-cv-00731-SHK Document 26 Filed 03/01/21 Page 1 of 1 Page ID #:1299




 1
 2
                                                   JS6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      L.R.,                                              Case No. 5:20-cv-00731-SHK
12
                                      Plaintiff,
13
                            v.
                                                         JUDGMENT
14
      ANDREW SAUL, Commissioner of
15    Social Security,
16                                    Defendant.
17
18
19            It is the judgment of this Court that the Social Security Commissioner’s
20   decision is REVERSED and this case is REMANDED to the Social Security
21   Administration for further proceedings consistent with this Court’s Order.
22
23
24
     DATED: 03/01/2021                 ________________________________
25                                     HONORABLE SHASHI H. KEWALRAMANI
26                                     United States Magistrate Judge

27
28
